Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-39 pertains to group I for continuing prosecution  without traverse in the communication with the Office on 11/24/2021 is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3, 37, 39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Tang et al.  (US 2015/0243545) thereafter Tang 545.
With regard to claim 1 Tang 545  discloses ( the abstract, Fig 4,Fig 6) A method of filling one or more gaps created during manufacturing of a feature on a substrate by providing a

introducing a first reactant to the substrate with a first dose;( first reactant, nitrogen inhibitor, (Fig 4,  the abstract, para [0039-0047]) 
introducing a second reactant ( para 0042], step 608 ) to the substrate with a second dose, wherein the second reactant is substantially blocked by the first reactant, and wherein the first reactant is introduced with a subsaturating first dose reaching a top area of the surface of the one or more gaps and the second reactant is introduced with a saturating second dose reaching a bottom area of the surface of the one or more gaps;( para [0040] through [0043], shown in Fig 4 and  explained in para [0040])
introducing a third reactant to the substrate with a third dose, the third reactant reacting with at least one of the first and second reactant. ( bottom up approach method by Tang 545,para [0014],[0020],[0030]) 
	Not the first reactant “molecular nitrogen “is used to passivate on the upper portion and the oxide growth to the upper portion of the trench therefore Tang545 method   meet the limitation in claim 1 of only reaching the top area of the substrate which include the substrate surface and the upper part of the trench sidewall as shown in Fig 4 and explained in Tang 545 para [0040]).
	With regard to claim 2, Tang 545 discloses a method , wherein the method comprises removing excess reactant and byproduct from the reaction chamber after each step of introducing a first, second and/or third reactant.( Fig 6, para [0042]).
With regard to claim 3, Tang 545 discloses a method wherein the deposition method is repeated multiple times to fill the gap,(Shown in Fig 6).

Inhibiting the reactant reaction with the passivated upper portion of the trench.

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 21-23, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al.  (US 2015/0243545) thereafter Tang 545.
	With regard to claim 21-23 , Tang 545 discloses forming Silicon oxide via ALD method (para [0033]), Furthermore, Tang 545 discloses using reactant gases during the passivation process ,( para [0035],[0036}  Tang 545 does not discloses that the third reactant of step 610 comprises oxygen.
However, because the use of oxygen, plasma activated oxygen and providing oxygen via

	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to use the claimed gases because they provided high quality silicon oxide film using such gases
	With regard to claim 38, Tang 545 did not discloses a method wherein the method comprises using the second and third reactant simultaneously,
	This limitation, however, is considered obvious because using multiple gases in Atomic Layer Deposition is well known in the art.
	Therefore, it would have been obvious for one of ordinary skill in the art to have the second and third reactant introduced simultaneously in order the achieve the optimal deposition and enhance the reactants dissociation absorption process kinetic.

                                    ALLOWABLE SUBJECT MATTER

6. 	 Claims 4-20 and 24-36 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.

7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist
the examiner to locate the appropriate paragraphs.



                                                     CONCLUSION

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897